Citation Nr: 1515400	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  15-07 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation for the Veteran's surviving spouse based on the need for aid and attendance or being housebound.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to April 1946, and died in February 1997.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's petition to reopen a claim for service connection for cause of death and denied the appellant's claim for special monthly compensation.

In the appellant's substantive appeal (via a VA Form 9) in February 2014, she indicated that she was entitled to dependency and indemnity compensation benefits.  To the extent that she is seeking to reopen a claim for dependency and indemnity compensation benefits, this matter is referred to the originating agency for action deemed appropriate.   

The appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2015, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDING OF FACT

Because basic entitlement to dependency and indemnity compensation benefits  is not established, there is no legal basis for special monthly compensation based on the need for aid and attendance or being housebound.


CONCLUSION OF LAW

Special monthly compensation based on the need for aid and attendance, or by reason of being housebound, is not warranted as a matter of law.  38 U.S.C.A. §§ 1310, 1311, 1541(a); 38 C.F.R. §§ 3.351 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As explained in more detail below the Board has denied the appellant's claim as a matter of law.  Therefore, as the law and not the evidence is dispositive of the claim, compliance with the VCAA regarding this issue is moot. 

The appellant claims entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  Special monthly compensation is payable to the surviving spouse of a Veteran in certain circumstances if the spouse is entitled to dependency and indemnity compensation benefits.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2014).  However, the appellant's claim for dependency and indemnity compensation benefits has been denied, most recently in the March 2013 decision.  

Because dependency and indemnity compensation benefits have not been established, the appellant's claim for special monthly compensation based on the need for aid and attendance or being housebound must be denied as a matter of law.


ORDER

Special monthly compensation for the Veteran's surviving spouse based on the need for aid and attendance or being housebound is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


